— Appeal by the defendant from three judgments of the County Court, Suffolk County (Weissman, J.), all rendered June 4, 1985, convicting him of burglary in the third degree under indictment No. 237/85, *343grand larceny in the second degree under indictment No. 236/ 85 and making an apparently false sworn statement in the first degree under indictment No. 289/85, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant pleaded guilty with knowledge that he might be denied youthful offender status. At sentencing, the defendant did not object to the sentence or seek to withdraw his pleas, thereby waiving his right to contest this issue (see, People v Ifill, 108 AD2d 202). Further, “eligibility alone does not mandate youthful offender treatment. The granting of such benefit lies wholly within the discretion of the court” (People v Williams, 78 AD2d 642; People v Jordan, 115 AD2d 622). Thompson, J. P., Niehoff, Weinstein and Spatt, JJ., concur.